Title: The Commissioners to the President of the Congress, 20 July 1778
From: First Joint Commission at Paris,Adams, John
To: President of Congress,Laurens, Henry


     
     Passy, 20 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:168–170; also, with “The Function of Consuls” enclosed, in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:650–653. The Commissioners reported that the Spy had arrived with ratified copies of the Franco-American treaties and that the exchange of ratifications had occurred on the 17th. In regard to the deletion of Articles 11 and 12 of the Treaty of Amity and Commerce, the Commissioners stated that, despite receiving news of the action and assurances from the French government that it was agreeable to the change, they were still awaiting instructions and authorization. The Commissioners also commented on the outbreak of hostilities between Britain and France at sea; the prospect of Spain’s joining France against England; their financial situation, requesting that the congress limit its drafts on them; and the services of C. W. F. Dumas, which they believed justified an annual payment of £200 sterling. Finally, the Commissioners noted that the resolution of the congress of 9 Feb. and a letter from the Committee of Commerce of the same date (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 10:139; letter not found) concerning the appointment of commercial agents had been superseded by the Treaty of Amity and Commerce, which permitted the appointment of consuls. They requested instructions on such appointments.
    